        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 1 of 47




                                    Ricardo Vasquez Cruz
                                  Renewed Request for Release

Summary:

Mr. Vasquez Cruz previously requested release in a Short-Form Bail Application filed on May 3,
2020 (Dkt. 78-5). Defendants replied on May 5, 2020. Dkt. 104-5. This Court denied his request
for release in Bail Order #3 on May 6, 2020. Dkt. 106.

Now, over seven months later and in the midst of an uncontrolled COVID-19 outbreak at Yuba
County Jail, Mr. Vasquez Cruz seeks re-consideration of his request based on his medical
vulnerabilities. Mr. Vasquez Cruz is a 45-year-old man who suffers from hypertension, diabetes,
and obesity. Mr. Vasquez Cruz is attaching evidence here that he does suffer from diabetes (not
prediabetes), as Federal Defendants’ alleged in their opposition to his first Bail Application. See
Dkt. 104-5. In addition, for the past several months, Mr. Vasquez Cruz has been experiencing a
deterioration of his health. He has reported ongoing symptoms of general fatigue, weakness, loss
of appetite, and problems with his vision to Yuba County Jail officials. Earlier this month, after a
medical exam, Mr. Vasquez Cruz was placed in medical isolation after being told that his white
blood cells were low which meant that he had no defenses against illness and the medical
professionals were concerned that he was vulnerable to illness. Two days later, without
additional explanation, he was transferred to Dorm C, where he remains to this day.

Mr. Vasquez Cruz has a criminal conviction from 2017 for felony domestic violence and child
abuse. Mr. Vasquez Cruz takes full responsibility for his actions that day and admits hitting his
then-partner and pushing his then-fifteen-year-old son while drunk. He was sentenced to 364
days and served six months in county jail. Since then, he has been detained by ICE for two-and-
a-half years, for a total detention of over three years and counting. During that time, he has
engaged in significant rehabilitation, specifically alcohol treatment and anger management. He is
committed to having no contact with his ex-partner, who he hasn’t spoken to in years and who no
longer has physical custody of their son.

Mr. Vasquez Cruz respectfully resubmits his application in light of changed circumstances,
namely (1) new evidence regarding his medical vulnerabilities, (2) additional information and
evidence regarding his rehabilitation and letters of support from both his ex-partner and his son,
the victims in the above-mentioned criminal case, (3) a psycho-social evaluation, (4) a material
change to the procedural posture of his immigration case, in that the Ninth Circuit granted his
Petition for Review and remanded his removal proceedings to the BIA, where they are currently
pending.

Given his medical vulnerabilities, his lengthy detention, extensive rehabilitation, and detailed
and forthright disclosure of the circumstances underlying his most significant conviction, he
warrants temporary release to avoid the potentially catastrophic effects of COVID-19 infection.
This is particularly urgent now, when he faces imminent danger of infection with COVID-19 in
Yuba due to federal Defendants’ failure for the last ten months to take the necessary steps to
prepare for the current outbreak.


                                                 1

                                               RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 2 of 47




   1. Name: Ricardo Vasquez Cruz

   2. Age: 45 years old

   3. Sex: Male

   4. Primary Language: Spanish

   5. If hearing, is interpreter needed? Yes

   6. Detained: Yuba County Jail

   7. Dorm Unit: C

   8. Date of Bond Hearing, if Any:

In response to Mr. Vasquez Cruz’s original Bail Application, Federal Defendants noted that an
Immigration Judge had “recently” denied Mr. Vasquez Cruz bond after finding him to be a
danger. That determination was made in December 2019. Mr. Vasquez Cruz respectfully submits
that now, after an additional year of sobriety and additional year of incarceration, his previous
dangerousness determination is not controlling. Indeed, it has now been over three years since
the incident that brought Mr. Vasquez Cruz into detention and three years of sobriety from
alcohol.

   9. Outcome of Bond Hearing: Denied.

   10. Length of time in detention: Two and a half years-- since May 15, 2018

   11. Medical Conditions That Put Detainee At Risk:

In April 2020, Dr. Allen Keller, MD, reviewed Mr. Vasquez Cruz’s Yuba County medical
records and concluded that he suffers from Stage 1 Hypertension, which puts him at heightened
risk for COVID-19. He also concluded that Mr. Vasquez Cruz suffers from Type 2 Diabetes and
obesity.

The question as to whether Mr. Vasquez Cruz has prediabetes or diabetes first arose when Mr.
Vasquez Cruz was a petitioner in Ortuno et al. v. Jennings, No. 20-cv-2064 MMC (N.D. Cal.).

In the course of that litigation, Dr. Allen Keller, M.D. prepared two different declarations
relating to Mr. Vasquez Cruz’s medical conditions. In the second declaration, dated April 15,
2020, Dr. Keller writes, “I am aware that the Defendants in this litigation have asserted that Mr.
Vasquez Cruz was diagnosed with prediabetes, rather than diabetes. I respectfully disagree with
this assessment, both in terms of what is documented in the medical records I have now
reviewed, as well as my clinical and professional opinion as a primary care physician who has
treated many patients with elevated glucose levels, both pre-diabetic and diabetic.” See Keller
Decl. at ¶ 18. He continued, “[I]t is important to note that prediabetes and diabetes are part of a

                                                 2

                                               RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 3 of 47




continuum. By definition, individuals with pre-diabetes already have increased blood sugars,
which worsen in the face of viral infections. The increased risk of severe COVID-19 infections
among diabetic patients is the result of a compromised immune system. As such, even if he were
only prediabetic and not diabetic, which is not accurate for the reasons outlined above, patients
labeled as pre-diabetic likely are immunocompromised as well. Furthermore, pre-diabetes can
easily cross the threshold to diabetes as a result of viral infections such as COVID-19.” Id. at
¶ 22.

Dr. Keller concluded, “The conditions of Mr. Vasquez Cruz put him at heightened risk of severe
COVID-19 because of his past and present medical history and the conditions of his
confinement. That Mr. Vasquez meets diagnostic criteria for Hypertension is clear. This in and
of itself is a recognized risk factor for increased vulnerability to COVID-19. Furthermore, it is
my professional opinion that Mr. Vasquez Cruz has Type 2 Diabetes and is at substantially
greater risk of developing serious complications and possibly death from COVID-19 given this
co-morbidity. While one can debate this issue of diabetes vs. pre-diabetes solely based on blood
test results, to do so is both incorrect and myopic. Furthermore, regardless of whether one agrees
or disagrees about whether Mr. Vasquez suffers from Type 2 Diabetes based on borderline lab
results, there is no question, from a clinical perspective, based on the totality of information
available that he has an impaired ability to regulate plasma glucose levels which puts him at
substantially increased risk of severe COVID-19 and developing serious complications,
including death, from an infection.” Id. at ¶ 24. Dr. Keller’s declaration is attached (with portions
relating to medical information relating to another unrelated individual redacted).

The factual question as to whether Mr. Vasquez Cruz suffers from diabetes or prediabetes
remains open. As the defendants noted in their first Bail Application Opposition, Judge Chesney
concluded that Mr. Vasquez Cruz suffered from prediabetes, not diabetes, and denied him the
relief he sought in a TRO in Ortuno. See Order re Petitioners’ Motion for TRO, CF 38, April 8,
2020. However, that conclusion predated this second declaration from Dr. Keller, which is
dated April 15, 2020, and was elaborated with the benefit of Mr. Vasquez Cruz’s full medical
record. Petitioners there sought leave to file a motion for reconsideration with this additional
information on April 15, 2020. ECF 55. They filed Dr. Keller’s declaration on April 16, 2020.
ECF 56. That motion was denied because Judge Chesney found the medical records existed prior
to the original TRO motion. Notably, the Judge did not make any factual findings related to the
Dr. Keller declaration that is attached here. ECF 60.

   12. Attorney Name, Phone, Address, and Email:

       Jennifer T. Friedman
       San Francisco Public Defenders Office
       555 7th Street
       San Francisco, CA 94103
       Jennifer.friedman@sfgov.org




                                                  3

                                               RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
    Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 4 of 47




13. Felony or Misdemeanor Convictions, including date and offense:

•   As detailed in his original Bail Application, in November 2017, Mr. Vasquez Cruz was
    arrested after an incident at Ms. Portillo’s home. He had been drinking that day and he
    and Ms. Portillo got into an argument and were both very angry. Mr. Vasquez Cruz
    admits his reprehensible conduct on that evening, recognizing that he did briefly put his
    hands on Ms. Portillo’s neck and hit her. While the couple was arguing, their then-
    fifteen-year-old son tried to separate them and Mr. Vasquez Cruz pushed him. Their son
    took several steps back as a result of the shove. Mr. Vasquez Cruz was arrested and
    convicted of Felony Spousal Battery, PC 273.5, and Felony Child Endangerment, PC
    273A(a). He was sentenced to 364 days in jail and probation.

•   Mr. Vasquez Cruz attaches here a declaration he submitted in his bail application in
    which he provided a full and honest rendition of his behavior on that date and taking
    responsibility for his actions. He also stated that “thinking about what I did makes me
    feel terrible. I’m not that person that I was that day. I was drinking too much, and I lost
    my head in that moment. This has cost me dearly. I am very regretful for how I acted,
    above all for my son seeing me that way and for pushing him. This was the day I regret
    most in my life.”

•   Upon his completion of six months in jail, he was transferred directly to ICE custody,
    where he has been for the last two and a half years—for a total detention of over three
    years.

•   Mr. Vasquez Cruz has accepted the mistakes he made in the past and engaged in
    rehabilitation to make sure those mistakes are not repeated. In jail, Mr. Vasquez Cruz
    participated in anger management classes. He reports that in those classes, he learned
    “how to control my anger, how to try to focus on one’s self, to think before one acts, to
    try to ignore someone or go away to avoid conflict, or have a calm conversation instead
    of getting angry. They also taught us strategies like counting to ten, deep breathes, take
    breaks before answering someone when we are angry. Although I’ve only lost my temper
    and physically hurt another person on one occasion, that was one time too many, and I
    have changed, I would never do that again. Also I now recognize that the alcohol was a
    major factor in the incident with my ex-partner and now that I’m sober, it won’t happen
    again.” He began attending church, and credits his faith as a major factor in his
    rehabilitation. Notably, throughout his entire time in custody in an objectively stressful
    environment where tensions often run high, he has never engaged in any physical
    altercation of any kind.

•   Mr. Vasquez Cruz has also participated in alcohol treatment programs. He attended AA
    meetings in jail and in the previous ICE facility where he was held, he participated in
    DEUCE alcohol treatment, five days per week, three hours per day, for three months. He
    is also proud to report that he has been sober for over three years, which provides a solid
    basis from which to continue his journey in sobriety. He states, “through my experiences
    and work on myself in criminal and ICE custody, I have committed to my rehabilitation
    and recovery. I have not had any alcohol in over two years…. I feel confident in my
                                              4

                                           RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
    Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 5 of 47




    sobriety and in my ability to staying sober, and I am committed to making sure that I
    maintain my sobriety if I am released.” Today, he is well-positioned to fulfill his
    commitment to maintain his sobriety if released. He accepts that he has to continue to
    work to maintain his sobriety if released and that drinking contributed to bad decisions
    and caused pain for his loved ones. Through his treatment programs, he has learned to
    identify strategies to avoid relapse and will continue to develop and employ those
    strategies if released to maintain his sobriety. In addition, he has a close connection with
    his social worker, Edith Castellon, who will help him identify and enroll in alcohol
    treatment programs, including The Freedom Center, where he has already completed an
    intake and been found appropriate for their 90-day outpatient treatment program. Mr.
    Vasquez Cruz is clear that he would not drink if released; nor would he drive and he does
    not currently have a car. In addition to the alcohol treatment, he participated in
    approximately nine months of anger management and identified specific lessons learned
    and strategies for dealing with anger without violence.

•   Mr. Vasquez Cruz plans to participate in alcohol treatment program if released, including
    AA meetings available over Zoom and, when available, a 90-day outpatient treatment
    program through The Freedom Center. (When Mr. Vasquez Cruz sought bond in 2019, he
    proposed participating in a residential program; however, at this time after an additional
    year in custody and considering the additional risks and complications to such programs
    posed by the epidemic, plans to participate in outpatient treatment).

•   In 2019, Social Worker Edith Castellon conducted a psycho-social evaluation over the
    course of four sessions with Mr. Vasquez Cruz in Yuba County Jail. Ms. Castellon
    concluded that Mr. Vasquez Cruz began struggling with alcohol abuse in 2016, in part in
    an effort to self-medicate after years of untreated trauma, including a brutal assault that
    he suffered and the murder of his younger brother in El Salvador. Ms. Castellon
    concluded that Mr. Vasquez displays symptoms consistent with a diagnosis of Post-
    Traumatic Stress Disorder (PTSD) and that he started drinking heavily as a coping
    mechanism when his trauma was triggered by the end of his relationship with Ms.
    Portillo and a period of unemployment. She also concluded that the period of sobriety,
    coupled with the rehabilitation he has undertaken while detained, “provided him with a
    period of deep insight and reflection,” based on which “he will be well-positioned to
    recover from his traumatic past and sustain his sobriety and maintain a positive mental,
    physical, and social functioning.” Ms. Castellon also concluded that he presents as “quite
    advanced in his rehabilitation process” and that he “demonstrates insight into his past use
    and what is required to remain sober moving forward.” Therefore, if released and with
    the support of his family and rehabilitation programs, he is “well-positioned to take up
    his life again and move in a more positive direction to pursue his future goals and be
    reunited with his son.” Finally, she manifests her intention to maintain connected to Mr.
    Vasquez Cruz and continue providing him with support if released. Psycho-Social
    Evaluation attached.

•   In July 2018, Ms. Portillo wrote a letter expressing that the incident on November 17,
    2017 was the only time Mr. Vasquez Cruz was ever violent toward her in their nearly
    twenty-year relationship; that she was not afraid of him; and that she hoped that he would

                                             5

                                           RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 6 of 47




       be released from ICE custody soon. She stated, “I know that Ricardo isn’t dangerous to
       me or to anyone. During our time together we had conflicts, and we sometimes yelled at
       each other, he never physically attacked me, apart from November 17, 2017. When our
       fight turned physical.” She stated that the day was “terrible, but it was very different from
       the way that Ricardo normally treated me and our family, and I am sure that it would
       never happen again.” She also stated that she did not need or seek medical attention. That
       letter is attached. Mr. Vasquez Cruz has had no contact with Ms. Portillo since then and
       has no desire or intention to have any future contact with her- particularly given that she
       continues to struggle with substance abuse while he is in recovery. Their son, Ricardo Jr.,
       no longer lives with her and sees her very infrequently, which further ensures that Mr.
       Vasquez Cruz and Ms. Portillo will have no need to communicate or have any contact
       whatsoever.

   •   Mr. Vasquez Cruz’s son Ricardo Jr., now eighteen years old, wrote a letter in support of
       his father, also affirming that the incident in November 2017 was the only time he had
       experienced violence from his father and manifesting that he does not fear his father—on
       the contrary, he very much misses his father and hopes that he will be released. Ricardo
       Jr. has lived with his paternal grandmother for the last year and four months because his
       mother is struggling with her own substance abuse and is not able to care for him at this
       time. That letter is attached.

   14. Pending Criminal Charges: None

   15. Scheduled Removal Date:

None. Since the original denial of his request for release, Mr. Vasquez Cruz’s removal
proceedings were remanded by the Ninth Circuit for further proceedings before the Board of
Immigration Appeals. They remain pending before the BIA at this time. In my office’s
experience, a remand to the BIA typically takes six months to a year, and in this case will result
in further remand for fact-finding by the Immigration Court. The Department of Homeland
Security filed a Motion to Remand to the Immigration Judge for further factfinding in August
2020, a motion that Mr. Vasquez Cruz did not oppose, which will virtually certainly result in the
granting of that motion.

   16. Family:

Mr. Vasquez Cruz has extensive family in the United States; most notably, his U.S. citizen son,
Ricardo Vasquez Jr., 18 years old, lives in San Bruno, California, with Mr. Vasquez Cruz’s LPR
mother, Maria Delia Vasquez. He also has five siblings: Erica Vasquez, in San Francisco, CA;
Donnis Vasquez, Daly City, CA; Griselda Vasquez Cruz, Silt, Colorado; Rebeca Vasquez, San
Bruno, CA; and Jessica Vasquez, San Bruno, CA.

   17. Proposed Custodian and Description of Proposed Release Residence:

If released, Mr. Vasquez Cruz will live with his mother, Maria Delia Vasquez, and his son
Ricardo Jr., at their home at                            , San Bruno, CA 94006. Ms. Vasquez

                                                 6

                                              RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 7 of 47




can be reached at                 . She is available to pick him up from Yuba to drive him home.
She has resided in that home for the past ten years. Ms. Vasquez will provide housing and
financial support for Mr. Vasquez Cruz. The family’s home is sufficient to allow Mr. Vasquez to
quarantine for 14 days, maintain social distancing, and abide by any conditions the Court may
impose. Ms. Vasquez will take all steps necessary to ensure that Mr. Vasquez Cruz complies
with the Court or ICE’s conditions of release.

   18. Applicant’s Ties to the Location of the Proposed Residence:

Mr. Vasquez Cruz has lived in the San Francisco area since his arrive in the US in 1999, much of
that time with his mother. He was living with her before his incarceration in November 2017.
Mr. Vasquez Cruz’s son Ricardo Jr. also resides there and four of his siblings live nearby.

   19. Employment History

Mr. Vasquez Cruz has worked running cable for telephones, internet and TV and as a sound and
communications system installer. He worked for IDT for over 15 years, up until 2014. From
2014-2016, he worked for the IBEW Union doing sound and communications system
installation.

   20. Other Information Relevant to Bail Determination:

Mr. Vasquez Cruz maintained Temporary Protected Status (TPS) from 2001 through 2018 and
paid taxes 2001 through 2016.

Mr. Vasquez Cruz’s son Ricardo Jr. has struggled since his father’s arrest, as detailed in his
attached letter of support. He was failing tenth grade when he was living with his mother, Ana
Portillo. He has resided with Ms. Vasquez, Mr. Vasquez Cruz’s mother, for the past year and
four months and is now excelling in school, but describes the emotional toll of being separated
from both his mother and his father and how his father’s support is particularly important now
that his mother is not around.

Mr. Vasquez Cruz is at extraordinary risk of contracting COVID-19 and is at heightened risk of
serious complications if infected. There has been an exponential increase of COVID cases at the
Yuba County Jail in the past two weeks, and the numbers continue to grow amidst ongoing
mismanagement of the pandemic by federal Defendants, including the failure to develop a plan
for the segregation and treatment of COVID-positive individuals.

   21. Attached documentation:

   •   Dr. Allen Keller, MD Declaration, April 15, 2020.
   •   Ricardo Vasquez Cruz Declaration in Support of Bond, dated December 4, 2019
   •   Letter from Ricardo Odair Vasquez Portillo, dated December 22, 2020
   •   Letter from Ana Marina Portillo, dated July 11, 2018
   •   Psycho-Social Evaluation of Mr. Cruz Vasquez by social worker Edith Castellon


                                                7

                                              RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 8 of 47




   •   Letter form The Freedom Center, indicating Mr. Vasquez Cruz completed an intake and
       is appropriate for 90-day outpatient treatment; and literature about The Freedom Center


All information in this application is accurate based on information and belief. This application
was prepared using information from Mr. Vasquez Cruz’s attorney, undersigned class counsel.
Class counsel reviewed the information herein as well as the prior related filings.

Respectfully submitted,

/s/ Jennifer T. Friedman
Jennifer T. Friedman

Class Counsel




                                                 8

                                              RENEWED BAIL REQUEST RICARDO VASQUEZ CRUZ
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 9 of 47




                                Declaration of Allen Keller, MD

I, Allen S. Keller, M.D., hereby declare under penalty of perjury, that the following is true and
correct to the best of my knowledge.

    1. I am an Associate Professor at New York University School of Medicine (NYUSoM) in
       the Departments of Medicine and Population Health, and an Attending Physician in the
       Bellevue Hospital Primary Care Medical Clinic, at the oldest public hospital in the United
       States.

    2. I have over 30 years of experience working with refugees, asylum seekers, and other
       vulnerable populations, including over 25 years of experience evaluating victims of
       severe trauma. This includes conducting thorough assessments of their physical, mental
       health and social problems; making determinations of the veracity of their allegations of
       trauma; and providing ongoing treatment addressing the physical, psychological and
       social health consequences of their trauma.

    3. In 1995, I co-founded Bellevue/NYU Program for Survivors of Torture (PSOT) in New
       York City and from 1995-December 2018 served as PSOT’s Director. PSOT is co-
       sponsored by Bellevue Hospital and NYUSoM. PSOT provides comprehensive,
       interdisciplinary medical, mental health and social services to immigrants who have
       suffered torture and other severe traumatic events. I am co-founder and Director of the
       NYU Center for Health and Human Rights (CHHR). Founded in 2000, CHHR conducts
       scholarly work and research on issues relating to health and human rights including
       torture and related trauma, prison conditions and forced migration.

    4. I have over 25 years of experience evaluating prison conditions. From 2009 to 2016, I
       served as Co-Chair of the Immigration Detention Health Advisory Group for the U.S.
       Department of Homeland Security Immigration and Customs Enforcement NGO working
       group. In this role I also was part of several delegations visiting ICE detention facilities
       throughout the United States. I continue to conduct research on the conditions of
       detention and related health consequences. I am the author, coauthor and editor of nearly
       100 scholarly publications on the evaluation and treatment of victims of trauma/human
       rights abuses; and prison conditions, including the health consequences of immigration
       detention.1 To date, I have visited over 20 immigration detention facilities throughout the
       United States.

    5. I have served as a medical expert on various investigations of immigration detention
       facilities. In 2004, I was appointed as an expert by the U.S. Commission on International
       Religious Freedom (USCIRF) for their congressionally mandated study on the expedited
       removal process for asylum seekers, which examined all aspects of the process including


1
 See e.g., Granski, Megan; Keller, Allen; Venters, Homer, Death Rates among Detained
Immigrants in the United States. International journal of environmental research & public health.
2015 Nov 12; 12(11):14414-14419.
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 10 of 47




       immigration detention.2 In 2017, I served as a medical expert for a review conducted by
       Human Rights Watch on medical care and deaths of immigrants in detention entitled
       “Systemic Indifference: Dangerous & Substandard Medical Care in US Immigration
       Detention.”3

    6. I have provided two previous declarations in this case. In my initial declaration, dated
       March 24, 2020, I explained generally the heightened risk of contracting COVID-19 in
       immigration detention facilities, and concluded that “if the diagnoses [the Petitioners]
       identify are accurate, then [they] are at risk of severe effects of COVID-19 if infected,
       because of their underlying medical conditions, their advanced age, or both.” (⁋ 24.) At
       that time, I had not had the opportunity to review the Petitioners’ medical records as I
       understand that some of these records were not yet available to their immigration
       attorneys, and in other cases had not been provided to counsel in this case and/or to me.
       In my prior declarations, I was relying on the descriptions of their diagnoses contained in
       their own declarations or the declarations of their attorneys.

    7. In my Supplemental Declaration, dated March 31, 2020, I responded to Defendants’
       assertions that some of the Petitioners are not medically vulnerable by reviewing the
       medical literature pertaining to their asserted medical conditions. Among these
       Petitioners were Ricardo Vasquez Cruz and Marco Montoya Amaya. However, at that
       time, I still did not have access to their complete medical records. I reviewed the limited
       medical records I had available.

    8. I am providing this further declaration to analyze the medical risks for Plaintiffs Ricardo
       Vasquez Cruz, Julio Cesar Buendia Alas, and Marco Montoya Amaya to more severe
       forms of COVID-19 infection.

    9. In response to Plaintiffs first Motion for a Temporary Restraining Order, the Court
       identified that there was insufficient information in the record clearly demonstrating that
       these four Plaintiffs suffer from a medical condition that places them at higher risk for
       severe illness from COVID-19. I have now been able to perform a detailed review of the
       medical records of these three individuals, which I understand are the only records
       available to them or their attorneys. I have reviewed the medical records of these
       individuals, and have access to the relevant records in support of my conclusions. This
       includes medical records from criminal and/or immigration custody, as well as in the case
       of Mr. Montoya Amaya, an independent psychological evaluation prepared in connection
       with his immigration case. I have also extracted some of the more relevant material from
       these medical records to aid the Court’s review.

    10. I am basing my expert opinions presented here on a review of the declarations of
        Plaintiffs and their counsel, medical records, a review of the current medical literature,


2
  Report on Asylum Seekers in Expedited Removal, available at https://www.uscirf.gov/reports-
briefs/special-reports/report-asylum-seekers-in-expedited-removal.
3
  Available at https://www.hrw.org/report/2017/05/08/systemic-indifference/dangerous-
substandard-medical-care-us-immigration-detention
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 11 of 47




       and my professional experience and expertise. In several instances, I will note that I am
       restating previous testimony so that the Court will not have to search for that testimony in
       my prior declarations.

RICARDO VASQUEZ CRUZ

    11. Ricardo Vasquez Cruz is a 45-year-old male. I have reviewed his medical records from
        the Yuba County Facility, available through April 1, 2020.

Hypertension

    12. Mr. Vasquez Cruz has Stage 1 Hypertension according to established diagnostic criteria
        by the American Heart Association (AHA) and the American College of Cardiology
        (ACC) and based upon numerous elevated blood pressure readings documented in his
        medical records.

    13. The AHA and AAC define Stage 1 Hypertension as systolic readings of 130-139 mm Hg
        or diastolic mm Hg of 80-89. The AHA and AAC define Stage 2 Hypertension as systolic
        readings of 140 mm Hg or higher or diastolic of 90 mm Hg or higher. A hypertensive
        crisis is a systolic blood pressure reading of 180 Hg or higher or diastolic of 120 mm Hg
        or higher.4 A finding that an individual suffers from hypertension does not require that an
        individual have elevated readings every time their blood pressure is checked, but requires
        at least two elevated blood pressure readings.5

    14. In 20 medical records from August 15, 2018 through March 28, 2020, Mr. Vasquez Cruz
        satisfied the criteria for Stage 1 and Stage 2 Hypertension on ten occasions. Here, the fact
        that 50 percent of Mr. Vasquez Cruz’ readings are elevated—including two of the last
        five at a level of Stage 2 Hypertension—means that he is currently suffering from
        Hypertension.




4
  “2017 ACC/AHA/AAPA/ABC/ACPM/AGS/APhA/ASH/ASPC/NMA/PCNA Guideline for the
Prevention, Detection, Evaluation, and Management of High Blood Pressure in Adults: A Report
of the American College of Cardiology/American Heart Association Task Force on Clinical
Practice Guidelines,” J. of American College of Cardiology 2018;71:e127-e248, May 7, 2018, at
https://www.acc.org/latest-in-cardiology/ten-points-to-remember/2017/11/09/11/41/2017-
guideline-for-high-blood-pressure-in-adults. The systolic reading is the upper number; the
diastolic reading is the lower number.
5
  Id. (“Prior to labeling a person with hypertension, it is important to use an average based on ≥2
readings obtained on ≥2 occasions to estimate the individual’s level of BP.”).
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 12 of 47




    15. As I have previously stated (Supplemental Declaration, ⁋⁋ 4-5), hypertension is
        recognized by the Centers for Disease Control and Prevention (CDC) and in various
        studies as a comorbidity which increases the risk of severe COVID-19. In its most current
        “Interim Clinical Guidance for Management of Patients with Confirmed Coronavirus
        Disease,” dated March 30, 2020, the CDC identified hypertension as among the “risk
        factors for severe illness.”6 The CDC identified that case fatality was seven times higher
        for individuals with hypertension than for those with no underlying medical conditions.7
        Aside from recognizing increased case fatality, the CDC notes that hypertension has been
        associated with increased illness severity and adverse outcomes:

6
  https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-patients.html.
7
  Id. (citing Novel Coronavirus Pneumonia Emergency Response Epidemiology T. [The
epidemiological characteristics of an outbreak of 2019 novel coronavirus diseases (COVID-19)
in China]. Zhonghua Liu Xing Bing Xue Za Zhi. 2020;41(2):145-151.).
   Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 13 of 47




           “Patients with no reported underlying medical conditions had an overall
   case fatality of 0.9%, but case fatality was higher for patients with comorbidities:
   10.5% for those with cardiovascular disease, 7.3% for diabetes, and
   approximately 6% each for chronic respiratory disease, hypertension, and cancer.
   Heart disease, hypertension, prior stroke, diabetes, chronic lung disease, and
   chronic kidney disease have all been associated with increased illness severity and
   adverse outcomes. Accounting for differences in age and prevalence of
   underlying condition, mortality associated with COVID-19 in the United States
   was similar to China.”

16. There is substantial additional medical evidence which demonstrates that hypertension is,
    at a minimum, associated with an increased risk for severe COVID-19 including:

     • Lei Fang et al., “Are Patients with Hypertension and Diabetes Mellitus at
   Increased Risk for COVID-19 Infection?” The Lancet, Mar. 11, 2020
   at https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(20)30116-8/fulltext;

     • Ying-Ying Zheng et al., “COVID-19 and the Cardiovascular System,” Nature
   Reviews: Cardiology, Mar. 5, 2020, at https://www.nature.com/articles/s41569-020-
   0360-5?fbclid=IwAR3w4wcTno9A798v1fuYbALPLUHU5dNsVNVFKDc6GW-
   6yED2mXcyxrJY7dc (“In one study, among the patients with severe symptoms of
   COVID-19, 58% had hypertension. . . According to mortality data released by the
   [National Health Commission of China], 35% of patients with SARS-CoV-2 infection
   had a history of hypertension.”);

     • Fei Zhou et al., “Clinical Course and Risk Factors for Mortality of Adult Inpatients
   with COVID-19 in Wuhan, China: A Retrospective Cohort Study,” The Lancet, Vol. 395,
   Issue 10229, Mar. 28-Apr. 3, 2020,
   at https://www.sciencedirect.com/science/article/pii/S0140673620305663
   (“Comorbidities were present in nearly half of patients [hospitalized with a severe form
   of COVID-19 in one study], with hypertension being the most common comorbidity”);

     • Wei-jie Guan et al., “Clinical Characteristics of Coronavirus Disease 2019 in
   China,” New England Journal of Medicine, Feb. 28, 2020, at
   https://www.nejm.org/doi/full/10.1056/NEJMoa2002032;

     • Dawei Wang D, et al., “Clinical Characteristics of 138 Hospitalized Patients With
   2019 Novel Coronavirus-Infected Pneumonia in Wuhan, China,” JAMA, Feb. 7, 2020, at
   https://jamanetwork.com/journals/jama/fullarticle/2761044 (“Compared with patients
   who did not receive ICU care (n = 102), patients who required ICU care (n = 36) were
   significantly older (median age, 66 years [IQR, 57-78] vs 51 years [IQR, 37-
   62]; P < .001) and were more likely to have underlying comorbidities, including
   hypertension (21 [58.3%] vs 22 [21.6%] . . .”).
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 14 of 47




Diabetes

    17. Mr. Vasquez Cruz also suffers from Diabetes which places him at an elevated risk of
        severe COVID.

    18. I am aware that the Defendants in this litigation have asserted that Mr. Vasquez Cruz was
        diagnosed with prediabetes, rather than diabetes. I respectfully disagree with this
        assessment, both in terms of what is documented in the medical records I have now
        reviewed, as well as my clinical and professional opinion as a primary care physician
        who has treated many patients with elevated glucose levels, both pre-diabetic and
        diabetic.

    19. On August 16, 2019, health care providers at Yuba County Jail diagnosed Mr. Vasquez
        Cruz with Type 2 Diabetes. In fact, from that point up to the present, there is no mention
        of pre-diabetes anywhere in Mr. Vasquez Cruz’ medical records. The providers at that
        point placed Mr. Vasquez Cruz on a “diabetic diet” and prescribed “diabetic shoes.”
        Health care providers prescribed Metformin for Mr. Vasquez Cruz. Metformin is a
        medication approved by the U.S. Food and Drug Administration (FDA) for treating
        diabetes, not pre-diabetes.8

    20. The medical records from Yuba County Jail are extrapolated below:




    21. Mr. Vasquez Cruz’ blood tests at the time of his Type 2 Diabetes diagnosis showed that
        both his serum sugar and Glycosylated Hemoglobin (a blood test providing information
        about how well or poorly his sugars are controlled) were increased compared to prior
        tests. These blood tests improved with Metformin treatment. Additionally, he suffers
        from significant risk factors consistent with Type 2 Diabetes including obesity and gout.
        The correlation between gout and diabetes is well-established. In his declaration, he also
        identified that he was “feeling tired and weak all the time,” which is consistent with

8
  “Glucophage (metformin hydrochloride) Tablets, Glucophage XR (metformin hydrochloride)
Extended-Release Tablets,”
(https://www.accessdata.fda.gov/drugsatfda_docs/label/2017/020357s037s039,021202s021s023l
bl.pdf (“GLUCOPHAGE (metformin hydrochloride) Tablets is indicated as an adjunct to diet
and exercise to improve glycemic control in adults and children with type 2 diabetes mellitus.
GLUCOPHAGE XR (metformin hydrochloride) Extended-Release Tablets is indicated as an
adjunct to diet and exercise to improve glycemic control in adults with type 2 diabetes
mellitus.”).
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 15 of 47




       diabetes. While Mr. Vasquez Cruz’ blood tests are borderline and fall in the upper range
       for pre-diabetes, the diagnosis of diabetes based on the totality of information is correct.

    22. As I stated in my Supplemental Declaration (⁋ 10), it is important to note that pre-
        diabetes and diabetes are part of a continuum. By definition, individuals with pre-diabetes
        already have increased blood sugars, which worsen in the face of viral infections. The
        increased risk of severe COVID-19 infections among diabetic patients is the result of a
        compromised immune system. As such, even if he were only prediabetic and not diabetic,
        which is not accurate for the reasons outlined above, patients labeled as pre-diabetic
        likely are immunocompromised as well.

    23. Furthermore, pre-diabetes can easily cross the threshold to diabetes as a result of viral
        infections such as COVID-19 According to Mount Sinai School of Medicine:

       “Diabetics have a compromised immune system which means that fighting viral
       infections takes longer and is more taxing on the body. Additionally, a report from the
       International Diabetes Federation found that viral infections cause fluctuations in blood
       glucose, making diabetes harder to control. And, viruses may thrive in environments of
       elevated blood glucose.”9

    24. The conditions of Mr. Vasquez Cruz put him at heightened risk of severe COVID-19
        because of his past and present medical history and the conditions of his confinement.
        That Mr. Vasquez meets diagnostic criteria for Hypertension is clear. This in and of itself
        is a recognized risk factor for increased vulnerability to COVID-19. Furthermore, it is my
        professional opinion that Mr. Vasquez Cruz has Type 2 Diabetes and is at substantially
        greater risk of developing serious complications and possibly death from COVID-19
        given this co-morbidity. While one can debate this issue of diabetes vs. pre-diabetes
        solely based on blood test results, to do so is both incorrect and myopic. Furthermore,
        regardless of whether one agrees or disagrees about whether Mr. Vasquez suffers from
        Type 2 Diabetes based on borderline lab results, there is no question, from a clinical
        perspective, based on the totality of information available that he has an impaired ability
        to regulate plasma glucose levels which puts him at substantially increased risk of severe
        COVID-19 and developing serious complications, including death, from an infection.

JULIO CESAR BUENDIA ALAS

    25. I have now reviewed available medical records for Julio Cesar Buendia Alas both from
        his time in the custody of Los Angeles County, the State of California and federal
        immigration authorities. Mr. Buendia Alas’ blood pressure readings fall within the range
        for a diagnosis of Stage 1 Hypertension.




9
 Mount Sinai School of Medicine, Diabetes, Infectious Diseases, Your Health (March 18, 2020),
https://inside.mountsinai.org/blog/i-am-diabetic-am-i-at-increased-risk-for-covid-19/.
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 16 of 47




     26. Specifically, the medical records which I have reviewed show nine elevated blood
         pressure readings of 16 available readings between July 2017 and February 2020,
         including the three most recent readings.

                                      Date          Blood Pressure
                                   7/25/2017           126/87*
                                   7/26/2017           122/87*
                                  12/27/2017            109/72
                                   1/1/2018             109/72
                                   5/26/2018            128/72
                                   7/12/2018            105/72
                                  10/29/2018           123/85*
                                   1/7/2019            130/90*
                                   1/8/2019             115/76
                                   2/15/2019           125/84*
                                   8/16/2019           136/72*
                                   9/5/2019              98/60
                                   9/20/2019            112/66
                                  12/17/2019           128/88*
                                   1/19/2020           123/81*
                                   2/19/2020           129/83*

     27. For the reasons stated above with respect to Mr. Vasquez Cruz, namely that Mr. Buendia
         Alas has shown elevated blood pressure readings on more than 50% of the readings
         available, including his most recent readings, Mr. Buendia Alas meets the diagnostic
         criteria for Stage 1 Hypertension. His hypertension places him at heightened risk of
         severe COVID-19 for the reasons elaborated above.

MARCO MONTOYA AMAYA

     28. I have now reviewed the following materials relating to Mr. Marco Montoya Amaya:
             a. the March 17, 2020 psychological evaluation of Dr. Ariel Shidlo concerning
                 Marco Montoya Amaya;
             b. Mr. Montoya Amaya’s Mesa Verde medical records10;
             c. a letter to ICE Field Office Director Erik Bonnar from Disability Rights
                 Advocates concerning Mr. Montoya Amaya; and
             d. an independent evaluation of Mr. Montoya Amaya’s case by two independent
                 neurologists, Dr. Altaf Saadi, a neurologist and Clinical Instructor of Medicine at
                 the University of California-Los Angeles, and Dr. Pria Anand, a neurologist and


10
  The Mesa Verde medical records have some indicia of unreliability. For instance, on a March
14, 2019 record, he is identified as having attempted suicide and yet also having no
psychological history. Medical records on May 25, 2019 also note that Mr. Montoya Amaya has
neither psychological history nor a history of headaches even though he has both a complex
psychological history and a years-long history of severe headaches.
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 17 of 47




                neuro-infectious disease fellow at Massachusetts General Hospital, attached as
                Exhibit A.

     29. Additionally, I have reviewed the April 4, 2020 “Updated Guidance” from Peter Berg,
         ICE Assistant Director, Field Operations concerning “COVID-19 Detained Docket
         Review,” attached here as Exhibit B. In this Updated Guidance, ICE acknowledges that
         “neurological and neurologic and neurodevelopment conditions” are consistent with a
         heightened risk from serious illness from COVID-19.

     30. This is consistent with the understanding of medical experts and the medical literature.
         Among other sources, the CDC has recognized neurological conditions as risk factors for
         severe COVID-19. In March 2020 guidance, the CDC identified that “neurological and
         neurologic and neurodevelopment conditions,” including disorders of the brain, seizure
         disorders, and intellectual disabilities, are underlying medical conditions which increase
         the risk of severe COVID-19.11

     31. Neurological disorders are diseases of the central and peripheral nervous system and
         include seizure disorders, migraine and other headache disorders, and traumatic disorders
         due to head trauma.12 Neurodevelopmental disorders (NDDs) are characterized by
         impairments in cognition, communication, behavior and/or motor skills resulting from
         abnormal brain development, and include intellectual disabilities and communication
         disorders.13

     32. Based on my review of the above materials, relevant scholarly medical literature, and my
         clinical experience, it is my professional opinion that Mr. Montoya Amaya suffers from
         neurodevelopmental and neurological conditions putting him at greater risk of developing
         COVID-19 infection and its more serious complications, including death.

Traumatic Brain Injury (TBI)

     33. Mr. Montoya Amaya suffers from a Traumatic Brain Injury (TBI). A TBI is a disruption
         of the brain’s normal functioning resulting from a violent blow. A TBI can cause an
         individual long-term complications. Mr. Montoya Amaya’s TBI is well-documented in
         his medical records (including from a Kern County neurological consultation) and


11
   See, e.g., CDC, “Implementation of Mitigation Strategies for Communities with Local
COVID-19 Transmission,” Mar. 12, 2020, 10, at https://www.cdc.gov/coronavirus/2019-
ncov/downloads/community-mitigation-strategy.pdf (last visited Apr. 14, 2020) (identifying
“neurological and neurologic and neurodevelopment conditions,” including disorders of the brain
and seizure disorders, as “underlying medical conditions which increase the risk of severe
COVID-19.
12
   World Health Organization, “What Are Neurological Disorders?”, May 2016, at
https://www.who.int/features/qa/55/en/ (last visited Apr. 14, 2020).
13
   AP Mullin et al., “Neurodevelopmental disorders: mechanisms and boundary definitions from
genomes, interactomes and proteoes,” Translational Psychiatry, Dec. 3, 2013, at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4030327/ (last visited Apr. 14, 2020).
   Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 18 of 47




   psychological evaluation, as are severe beatings and abuse he suffered while he was a
   child and teenager.

34. As one example, on September 4, 2019, the Medical Director of the Mesa Verde
    processing center described Mr. Montoya Amaya’s medical history as including
    persistent headaches and a long history of head trauma:




35. For Mr. Montoya Amaya, his TBI meets diagnostic criteria as both a neurodevelopmental
    disorder as well as a serious neurological condition. A TBI that occurs before the age of
    21 is categorized as a neurodevelopmental disorder. While the term “neurodevelopmental
    disorder” is not specifically stated in any of the above materials, based on the totality of
    information available, there is no doubt that he suffered from a neurodevelopmental
    disorder, from which he continues to suffer symptoms up to the present.

36. Mr. Montoya Amaya suffered repeated episodes of head trauma before the age of 21
    which are likely the cause of the TBI. The first identified in the records occurred between
    the ages of 5-7 years old, when Mr. Montoya Amaya was repeatedly abused and beaten.
    Later as a teenager, he was repeatedly beaten by gang members and suffered head
    trauma. As a result, Mr. Montoya Amaya continues, up to the present, to suffer from
    substantial, cognitive difficulties including poor memory.

37. It is my professional opinion that Mr. Montoya Amaya suffered a neurodevelopmental
    disorder as a child, caused by beatings he suffered at that time, and that many of those
      Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 19 of 47




      symptoms continue to the present. Given his TBI symptoms have continued into his
      adulthood and up to the present, his TBI is appropriately classified as a serious
      neurological condition as well.

   38. TBI is also recognized as a serious and debilitating neurological condition. This
       classification is appropriate in addition to neurodevelopmental, given the neurologic
       symptoms, including headaches and his cognitive impairment including poor memory, as
       well as his severe anxiety. As recognized in the ICE Updated Guidance on COVID-19
       from April 4 and the CDC guidance, this neurological condition places Mr. Montoya
       Amaya at heightened risk of severe COVID-19.

Migraine Disorder and/or Neurocysticercosis

   39. The health care providers at Yuba and Mesa Verde, where Mr. Montoya Amaya has been
       detained, have consistently reported his chronic headaches, identified as ongoing for
       eight years and accompanied by a loss of vision. He was seen by Kern County
       Neurological Medical Group on account of concerns regarding his neurological
       problems. Health care providers at Mesa Verde and the referred neurologist have
       diagnosed Mr. Montoya Amaya as having migraines or chronic tension-type headaches.
       For instance, in Mesa Verde records on September 4, 2019, the Mesa Verde Medical
       Director diagnosed Mr. Montoya Amaya with “headaches, consistent with migrainous
       origin, possibly with post concussive component.” The Medical Director documented
       “the frequency of migraine attacks which is 2 to 3 times a week” and, as a result,
       prescribed Mr. Montoya Amaya topiramate as “migraine prophylaxis,” at an increased
       dose. Health care providers identified that the “long standing migraine” could be the
       cause of the identified “abnormal brain CT imaging” of April 2018.




      The neurologist at the Kern County Neurological Medical Group who saw Mr. Montoya
      Amaya on November 4, 2019 documented headaches “associated with tenderness,
      photophobia, tearing of the right eye and running of mucus from the nose,” and pain that
      is “very intense.”

   40. Mr. Montoya Amaya was diagnosed with another serious neurological condition,
       neurocystocercosis, which is likely an important contributing cause of his chronic
       migraine headaches. Neurocystocerosis is a parasitic infection that affects the central
       nervous system.
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 20 of 47




     41. Mr. Montoya Amaya was provisionally diagnosed with “end-stage neurocysticercosis,”14
         an invasive parasitic infection in the brain, after he was referred for brain imaging at
         Rideout Memorial Hospital in Marysville on April 20, 2018, while he was detained in
         Yuba County. The reviewing physician found that there were “small punctate
         calcifications . . . in the frontal lobe suggesting end-stage neurocysticercosis.”

     42. On May 13, 2019, independent neurologists reviewed Mr. Montoya Amaya’s medical
         records, examined the provisional end-stage neurocysticercosis diagnosis, and evaluated
         his medical care in light of this diagnosis and his medical records. Dr. Altaf Saadi, a
         neurologist and Clinical Instructor of Medicine at the University of California-Los
         Angeles, and Dr. Pria Anand, a neurologist and neuro-infectious disease fellow at
         Massachusetts General Hospital, expressed concern about the lack of appropriate medical
         care and follow-up in light of the severity of his condition.




        Drs. Saadi and Anand also recognized that “the likelihood of neurocysticercosis-
        associated seizures is high, with seizures as a presenting sign of neurocysticercosis in 70-
        90% of symptomatic patients.”

     43. Referred to a neurologist while at Mesa Verde Detention Center, on November 4, 2019,
         the neurologist diagnosed Mr. Montoya Amaya as having both, or a differential diagnosis
         of, chronic headaches and cysticercosis of the central nervous system.




14
  The CDC describes neurocysticercosis as a parasitic infection which “affects the brain and is
the most severe form of the disease, can be fatal. Neurocysticercosis is considered a Neglected
Parasitic Infection, one of a group of diseases that results in significant illness among those who
are infected and is often poorly understood by health care providers.”
(https://www.cdc.gov/parasites/resources/pdf/npis_in_us_neurocysticercosis.pdf)
        Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 21 of 47




     44. While, in all likelihood, the neurocystocercosis infectious process is no longer
         continuing, the abnormalities noted on CT examination demonstrated that his prior
         neurocystocercosis infection resulted in scar tissue in his brain. This may be the
         underlying cause of his chronic headaches, although likely that is multi-factorial,
         including resulting from the prior beatings noted above.

     45. Furthermore, Mr. Montoya Amaya suffers a calcified lesion in his brain, likely resulting
         from the prior neurocystocercosis infection, which makes him at greater risk of suffering
         seizures, as noted by Drs. Saadi and Anand. Mr. Montoya Amaya was started on and
         remains on Topramax, a medication used to both treat migraine headaches and also to
         prevent seizures which can result from the neurocystocercosis-related scar tissue in the
         brain.

     46. Whether Mr. Montoya Amaya suffers from neurocysticerosis, as a neurologist
         provisionally identified; or severe migraines, as the health care providers at Yuba and
         Mesa Verde have recognized consistently for years, either of these qualifies as a
         neurological disorder. As both ICE and the CDC have recognized, and as is evident in the
         medical literature, such neurological disorders increase the risk of severe COVID-19. The
         fact that the CDC does not explicitly identify neurocysticerosis as a risk factor is
         unsurprising as the number of individuals in the United States suffering from this
         infectious disease is very low.15 Neurocysticerosis (like migraine disorder) is, however, a
         neurological condition, which the CDC does identify as a risk factor for severe COVID.

Mental Health Diagnoses, Including Neurocognitive Disorder

     47. Additionally, an independent psychologist who evaluated Mr. Montoya Amaya, Dr. Ariel
         Shidlo, diagnosed Mr. Montoya Amaya with severe post-traumatic stress disorder, major
         depression with psychotic features, mild neurocognitive disorder (NCD) and substance
         use disorder, in remission in a controlled environment.

     48. In conducting his evaluation, Dr. Shidlo reviewed various psychological and psychiatric
         records: Correctional Medical Group Companies evaluations from August 7, 2018;
         California Forensic Medical Group (CFMG) Psychiatrist Progress Note dated August 9,
         2018 in which he was prescribed Remeron, an antidepressant. Based on Dr. Shidlo’s
         review of Mr. Montoya’s medical records, Mr. Montoya has been prescribed various
         antidepressants: Remeron, Lexapro, Effexor, and Trazadone. He reports experiencing
         symptoms such as regular vision blackouts, daily headaches and pains so severe he often
         cannot stand or walk.




15
  See Jose Serpa & Clinton White Jr., “Neurocysticercosis in the United States,” Pathogens and
Global Health, Sept. 2012, at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4005108/ (last
visited Apr. 14, 2020) (“Neurocysticercosis (NCC) is typically considered a disease of the
developing world. . . We estimate that between 1320 and 5050 new cases of NCC occur every
year in the USA.”).
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 22 of 47




   49. As a result of these significant underlying neuro-developmental and neurological
       conditions, as well as his psychiatric diagnoses, Mr. Montoya Amaya is at substantially
       greater risk of developing COVID-19 infection and suffering severe complications
       including death.

   50. Given that he suffers from serious neurological and psychological illnesses, Mr. Montoya
       Amaya is also at great risk of profoundly decompensating as a result of fear and stress
       related to COVID-19. This includes worsening depression and increased risk of
       suicidality. This could suppress Mr. Montoya Amaya’s immune response if he contracts
       COVID-19, leading to a more severe outcome.

Hypertension

   51. In addition to the neurological and psychological diagnoses that increase Mr. Montoya
       Amaya’s risk of severe COVID-19, Mr. Montoya Amaya can be diagnosed as suffering
       from Stage 1 Hypertension based on a series of elevated blood pressure readings in the
       hypertensive range. For instance, he had the following blood pressure readings:

               Jan. 7, 2019          118/84
               Oct. 17, 2018         110/84
               Sept. 18, 2018        130/86
               Sept. 9, 2018         136/80
               Aug. 27, 2018         136/80

                                               ***

   52. There are clear medical vulnerabilities for severe COVID-19 for Ricardo Vasquez Cruz,
       Julio Cesar Buendia Alas and Marco Montoya Amaya. Each is medically vulnerable –
       and some in multiple ways – even just considering the CDC standard for heightened
       vulnerability.

   53. Moreover, with all of the medical conditions noted above, our knowledge and
       understanding of them in the context of COVID-19 are rapidly expanding. As such it is
       essential to err on the side of caution with regards to assessing risk. This is consistent
       with the overarching strategy our country is taking toward COVID-19. Not doing so
       unnecessarily and shortsightedly puts these individuals at greater risk.

Date: April 15, 2020




____________________________
Allen S. Keller, M.D.
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 23 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 24 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 25 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 26 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 27 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 28 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 29 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 30 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 31 of 47
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 32 of 47




                                                                              December 22, 2020
Dear Judge,

My name is Ricardo Odair Vasquez Portillo. I am writing this letter to ask that you let my dad
out of immigration detention.

I just turned eighteen years old recently. I am living with my grandmother, my dad’s mom. I’ve
been here living with her for a year and four months, ever since my mom starting having
trouble. She was having trouble with finances and with substances and she didn’t have a good
situation for me to stay with her, so I came to live with my paternal grandmother.

I really miss my dad and want him to come back home, spend time together, make up for all the
time we’ve lost. Also, I worry about his health. He tells me about his health problems. I worry
about what would happen if he were to get coronavirus.

My dad is really important to me. I lived with my dad from when I was little until when him and
my mom separated. Even after they separated, we still spent a lot of time together and he was
always a big part of my life. We used to hang out together, go play soccer, go to the park, and
go to car shows together. He was always a very supportive dad. As I got older, he would help
me with school and he’s always been there for me.

Before the day he got arrested in November 2017, my dad never did anything to me, he never
hit me or pushed me or lay a hand on me at all. On that day, I was fifteen years old. Both my
mom and my dad were under the influence of alcohol that day and everything happened just all
of a sudden. I was unhappy with both of them for fighting. They got into a heated argument,
and my dad held my mom down on the couch and put his hand on her throat. I stepped in to
defend her and my dad pushed me and I took several steps back and bumped into the fridge. I
didn’t fall or anything and I wasn’t hurt at all. I also saw my dad hit my mom that day. I’d never
seen him do anything like that to my mom before. Then he got arrested and went to jail.

After he got arrested, it changed everything. It was really hard to lose my father. I felt really
sad. He missed a lot. He missed my confirmation, which was really rough. He used to take me to
church and he was the reason I was doing my confirmation in the first place. It was also rough
not having him around to help with school and homework. I started struggling in school and I
almost failed out of school. I think I may have been depressed.

Things also got complicated with my mom, so a year and four months ago, I moved in with my
grandmother- my dad’s mom. My mom had economic problems and we lost our apartment and
didn’t have anywhere to live. Also, my mom was struggling with substances. She went to a
rehab program for a few months but failed it. I’ve seen my mom about four times in the last
year and a half, just briefly. She came by to drop something off, said hi, and its less than five
minutes. Other times she texts. She is apparently living in San Mateo. I’ve never been there
and I don’t have her address.
       Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 33 of 47




Things are going well here with my grandmother, and I’m doing better in school than I was. I
just finished my first semester of my senior year of high school. But its still really hard not
having my mom or my dad around. Its harder not having my dad around since I stopped living
with my mom. I really miss him. It’s a big emotional impact on me, not having my dad around. I
used to see him daily, but now when I most need my father to help me with my school, my
development, and everything going on with my mom, he’s not here. With everything going on
with my mom, I need my dad more than ever. I try not to think about it, I just play video games
to blank out my mind.

That day when my dad got arrested was a bad day, but that wasn’t who my dad is. There was a
time I was angry at my dad for what he did, but I am over it now. That was a one-time mistake
that wasn’t like his regular self. He is a nice guy, friendly and gets to know everyone. He’s kind,
loving, and respectable. He can be fun but was serious and strict around school, which now I
see why he was doing it.

I am not afraid of my dad. I know he wouldn’t do anything to hurt me. He’s made some
mistakes, but I one hundred percent know that he has learned from those mistakes. Just seeing
him now, he’s though a lot about the past and has a really different outlook on the future. He’s
been locked up for a long time, he’s really changed overtime and he views things differently, he
can see things correctly now.

That’s why I’m so worried about my dad getting sick and am asking that he be allowed to come
home where he will be safer from the virus and we can be together.

Thank you,


/s/ Ricardo Odair Vasquez Portillo
Ricardo Odair Vasquz Portillo
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 34 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 35 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 36 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 37 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 38 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 39 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 40 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 41 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 42 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 43 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 44 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 45 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 46 of 47
Case 3:20-cv-02731-VC Document 909-1 Filed 12/22/20 Page 47 of 47
